Exhibit 10.1

EXECUTION COPY

 

 

PURCHASE AGREEMENT

dated as of November 13, 2013

between

VW CREDIT, INC.

and

VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC

 

 

 

Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I          DEFINITIONS AND USAGE

     1   

SECTION 1.1

    

Definitions

     1   

SECTION 1.2

    

Other Interpretive Provisions

     1   

ARTICLE II         PURCHASE

     2   

SECTION 2.1

    

Agreement to Sell and Contribute on the Closing Date

     2   

SECTION 2.2

    

Consideration and Payment

     2   

ARTICLE III        REPRESENTATIONS, WARRANTIES AND COVENANTS

     2   

SECTION 3.1

    

Representations and Warranties of VCI

     2   

SECTION 3.2

    

Representations and Warranties of VCI as to each Receivable

     3   

SECTION 3.3

    

Repurchase upon Breach

     4   

SECTION 3.4

    

Protection of Title

     4   

SECTION 3.5

    

Other Liens or Interests

     5   

SECTION 3.6

    

Perfection Representations, Warranties and Covenants

     5   

ARTICLE IV         MISCELLANEOUS

     6   

SECTION 4.1

    

Transfers Intended as Sale; Security Interest

     6   

SECTION 4.2

    

Notices, Etc.

     6   

SECTION 4.3

    

Choice of Law

     7   

SECTION 4.4

    

Headings

     7   

SECTION 4.5

    

Counterparts

     7   

SECTION 4.6

    

Amendment

     7   

SECTION 4.7

    

Waivers

     8   

SECTION 4.8

    

Entire Agreement

     8   

SECTION 4.9

    

Severability of Provisions

     8   

SECTION 4.10

    

Binding Effect

     9   

SECTION 4.11

    

Acknowledgment and Agreement

     9   

SECTION 4.12

    

Cumulative Remedies

     9   

SECTION 4.13

    

Nonpetition Covenant

     9   

SECTION 4.14

    

Submission to Jurisdiction; Waiver of Jury Trial

     9   

EXHIBITS

  

 

Exhibit A   Form of Assignment Pursuant to Purchase Agreement Schedule I  
Representations and Warranties With Respect to the Receivables Schedule II  
Perfection Representations, Warranties and Covenants

 

   ii    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

THIS PURCHASE AGREEMENT is made and entered into as of November 13, 2013 (as
amended from time to time, this “Agreement”) by VW CREDIT, INC., a Delaware
corporation (“VCI”), and VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC, a
Delaware limited liability company (the “Purchaser”).

WITNESSETH:

WHEREAS, the Purchaser desires to purchase from VCI a portfolio of motor vehicle
receivables, including motor vehicle retail installment sales contracts and/or
installment loans that are secured by new and used automobiles, minivans and
sport utility vehicles; and

WHEREAS, VCI is willing to sell such portfolio of motor vehicle receivables and
related property to the Purchaser on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to the Sale and Servicing Agreement dated as of the
date hereof (as from time to time amended, supplemented or otherwise modified
and in effect, the “Sale and Servicing Agreement”) among Volkswagen Auto Loan
Enhanced Trust 2013-2, VCI, as servicer, the Purchaser, as seller, and Deutsche
Bank Trust Company Americas, as indenture trustee, which also contains rules as
to usage that are applicable herein.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; and (g) references to any
Person include that Person’s successors and assigns.

 

Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE

SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the terms
and subject to the conditions set forth in this Agreement, VCI agrees to
transfer, assign, set over, sell and otherwise convey to the Purchaser without
recourse (subject to the obligations herein) on the Closing Date all of VCI’s
right, title and interest in, to and under the Receivables, the Collections
after the Cut-Off Date, the Receivable Files and the Related Security relating
thereto, described in an Assignment in the form of Exhibit A delivered on the
Closing Date (collectively, the “Purchased Assets”) having a Net Pool Balance as
of the Cut-Off Date equal to $1,594,182,494.00, which sale shall be effective as
of the Cut-Off Date. The sale, transfer, assignment, contribution and conveyance
made hereunder does not constitute and is not intended to result in an
assumption by the Purchaser of any obligation of the Originator to the Obligors,
the Dealers or any other Person in connection with the Receivables or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

SECTION 2.2 Consideration and Payment. In consideration of the transfer of the
Purchased Assets conveyed to the Purchaser pursuant to Section 2.1 on the
Closing Date, the Purchaser shall pay to VCI on such date an amount equal to the
estimated fair market value of the Purchased Assets, which amount shall be paid
(a) in cash to VCI and (b) by a capital contribution by VCI of an undivided
interest in such Purchased Assets that increases its equity interest in the
Purchaser in an amount equal to the excess of the estimated fair market value of
the Purchased Assets over the amount of cash paid by the Purchaser to VCI.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS

SECTION 3.1 Representations and Warranties of VCI. VCI makes the following
representations and warranties as of the Closing Date on which the Purchaser
will be deemed to have relied in acquiring the Purchased Assets. The
representations and warranties will survive the conveyance of the Purchased
Assets to the Purchaser pursuant to this Agreement, the conveyance of the
Purchased Assets to the Issuer pursuant to the Sale and Servicing Agreement and
the Grant thereof by the Issuer to the Indenture Trustee pursuant to the
Indenture:

(a) Existence and Power. VCI is a corporation validly existing and in good
standing under the laws of its state of organization and has, in all material
respects, all power and authority required to carry on its business as now
conducted. VCI has obtained all necessary licenses and approvals in each
jurisdiction where the failure to do so would materially and adversely affect
the ability of VCI to perform its obligations under the Transaction Documents or
the enforceability or collectibility of the Receivables or any other part of the
Purchased Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by VCI of each Transaction Document to which it is a party (i) have been duly
authorized by all necessary corporate action on the part of VCI and (ii) do not
contravene or constitute a default under (A) any applicable law, rule or
regulation, (B) its organizational documents or (C) any

 

   -2-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations of which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or VCI’s ability to perform its obligations under,
the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by VCI of any Transaction Document other than (i) UCC filings,
(ii) approvals and authorizations that have previously been obtained and filings
that have previously been made and (iii) approvals, authorizations or filings
which, if not obtained or made, would not have a material adverse effect on the
enforceability or collectibility of the Receivables or any other part of the
Purchased Assets or would not materially and adversely affect the ability of VCI
to perform its obligations under the Transaction Documents.

(d) Binding Effect. Each Transaction Document to which VCI is a party
constitutes the legal, valid and binding obligation of VCI enforceable against
VCI in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws affecting creditors’ rights generally and,
if applicable, the rights of creditors of corporations from time to time in
effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits or proceedings pending or, to
the knowledge of VCI, threatened against VCI before or by any Governmental
Authority that (i) assert the invalidity or unenforceability of this Agreement
or any of the other Transaction Documents, (ii) seek to prevent the issuance of
the Notes or the consummation of any of the transactions contemplated by this
Agreement or any of the other Transaction Documents, (iii) seek any
determination or ruling that would materially and adversely affect the
performance by VCI of its obligations under this Agreement or any of the other
Transaction Documents, or (iv) relate to VCI that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

(f) Lien Filings. VCI is not aware of any material judgment, ERISA or tax lien
filings against VCI.

(g) State of Incorporation; Name; No Changes. VCI’s state of incorporation is
the State of Delaware. VCI’s exact legal name is VW Credit, Inc. VCI has not
changed its name whether by amendment of its Articles of Incorporation, by
reorganization or otherwise, and has not changed its state of incorporation,
within the four months preceding the Closing Date.

SECTION 3.2 Representations and Warranties of VCI as to each Receivable. VCI
hereby makes the representations and warranties set forth on Schedule I as to
the Receivables, sold, contributed, transferred, assigned, set over and
otherwise conveyed to the Purchaser under this Agreement on which such
representations and warranties the Purchaser relies in acquiring the
Receivables. Such representations and warranties shall survive the sale of the
Receivables to the Issuer under the Sale and Servicing Agreement, and the Grant
of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the

 

   -3-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

contrary contained herein or in any other Transaction Document, VCI shall not be
required to notify any insurer with respect to any Insurance Policy obtained by
an Obligor or to notify any Dealer about any aspect of the transaction
contemplated by the Transaction Documents.

SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the Purchaser
or VCI of a breach of any of the representations and warranties set forth in
Section 3.2 with respect to any Receivable at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuer or the Noteholders in such Receivable, the party discovering such breach
or receiving such notice shall give prompt written notice thereof to the other
party; provided, that delivery of the Servicer’s Certificate shall be deemed to
constitute prompt notice by VCI and the Purchaser of such breach; provided,
further, that the failure to give such notice shall not affect any obligation of
VCI hereunder. If the breach materially and adversely affects the interests of
the Issuer or the Noteholder in such Receivable, then VCI shall either
(a) correct or cure such breach or (b) repurchase such Receivable from the
Purchaser, in either case on or before the Payment Date following the end of the
Collection Period which includes the 60th day (or, if VCI elects, an earlier
date) after the date that VCI became aware or was notified of such breach. Any
such breach or failure will be deemed not to have a material and adverse effect
if such breach or failure does not affect the ability of the Purchaser (or its
assignee) to receive and retain timely payment in full on such Receivable. Any
such purchase by VCI shall be at a price equal to the Repurchase Price. In
consideration for such repurchase, VCI shall make (or shall cause to be made) a
payment to the Purchaser equal to the Repurchase Price by depositing such amount
into the Collection Account prior to 11:00 a.m., New York City time on such date
of repurchase. Upon payment of such Repurchase Price by VCI, the Purchaser shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as may be
reasonably requested by VCI to evidence such release, transfer or assignment or
more effectively vest in VCI or its designee any Receivable and any related
Purchased Assets repurchased pursuant hereto. It is understood and agreed that
the obligation of VCI to repurchase any Receivable as described above shall
constitute the sole remedy respecting such breach available to the Purchaser.

SECTION 3.4 Protection of Title.

(a) VCI shall authorize and file such financing statements and cause to be
authorized and filed such continuation and other statements, all in such manner
and in such places as may be required by law fully to preserve, maintain and
protect the interest of the Purchaser under this Agreement in the Receivables
(other than any Related Security with respect thereto, to the extent that the
interest of the Purchaser therein cannot be perfected by the filing of a
financing statement). VCI shall deliver (or cause to be delivered) to the
Purchaser file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing.

(b) VCI shall not change its name, identity, corporate structure or jurisdiction
of organization in any manner that would make any financing statement or
continuation statement filed by VCI in accordance with paragraph (a) above
“seriously misleading” within the meaning of Sections 9-506, 9-507 or 9-508 of
the UCC, unless it shall have given the Purchaser at least five days’ prior
written notice thereof and, to the extent necessary, shall have promptly filed

 

   -4-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

amendments to previously filed financing statements or continuation statements
described in paragraph (a) above (or shall have made arrangements to take such
action substantially simultaneously with such change, if it is not practicable
to take such action in advance).

(c) VCI shall give the Purchaser at least ten days’ prior written notice of any
change of location of VCI for purposes of Section 9-307 of the UCC and shall
have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph
(a) above.

(d) VCI shall maintain (or shall cause its Sub-Servicer to maintain) accounts
and records as to each Receivable accurately and in sufficient detail to permit
(i) the reader thereof to know at any time the status of such Receivable,
including payments and recoveries made and payments owing (and the nature of
each) and (ii) reconciliation between payments or recoveries on (or with respect
to) each Receivable and the amounts from time to time deposited in the
Collection Account in respect of such Receivable.

(e) VCI shall maintain (or shall cause its Sub-Servicer to maintain) its
computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser (or any subsequent assignee of the Purchaser) in such Receivable and
that such Receivable is owned by such Person. Indication of such Person’s
interest in a Receivable shall not be deleted from or modified on such computer
systems until, and only until, the related Receivable shall have been paid in
full or repurchased.

(f) If at any time VCI shall propose to sell, grant a security interest in or
otherwise transfer any interest in motor vehicle receivables to any prospective
purchaser, lender or other transferee, VCI shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold and is owned by the Purchaser (or any subsequent assignee of the
Purchaser).

SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, VCI shall not sell, pledge, assign or transfer the Receivables or
other property transferred to the Purchaser to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and VCI shall defend the right, title and interest of
the Purchaser in, to and under such Receivables or other property transferred to
the Purchaser against all claims of third parties claiming through or under VCI.

SECTION 3.6 Perfection Representations, Warranties and Covenants. VCI hereby
makes the perfection representations, warranties and covenants set forth on
Schedule II hereto to the Purchaser and the Purchaser shall be deemed to have
relied on such representations, warranties and covenants in acquiring the
Purchased Assets.

 

   -5-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and contributions rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Purchased Assets shall not be part of VCI’s estate in the event of a bankruptcy
or insolvency of VCI. The sales and transfers by VCI of the Receivables and
related Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, VCI, except as otherwise
specifically provided herein. The limited rights of recourse specified herein
against VCI are intended to provide a remedy for breach of representations and
warranties relating to the condition of the property sold, rather than to the
collectibility of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Purchased Assets are held to be property of VCI, or if for any reason this
Agreement is held or deemed to create indebtedness or a security interest in the
Receivables and other Purchased Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
VCI of, and VCI hereby grants to the Purchaser, a security interest in all of
its right (including the power to convey title thereto), title and interest,
whether now owned or hereafter acquired, in and to the Receivables and other
Purchased Assets, to secure such indebtedness and the performance of the
obligations of VCI hereunder;

(iii) The possession by the Purchaser or its agent of the Receivable Files and
any other property as constitute instruments, money, negotiable documents or
chattel paper shall be deemed to be “possession by the secured party” or
possession by the purchaser or a person designated by such purchaser, for
purposes of perfecting the security interest pursuant to the New York UCC and
the UCC of any other applicable jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.

SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United

 

   -6-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

States mail, postage prepaid, hand delivery, prepaid courier service, or by
facsimile and addressed in each case as specified on Schedule II to the Sale and
Servicing Agreement, or at such other address as shall be designated by any of
the specified addressees in a written notice to the other parties hereto. Any
notice required or permitted to be mailed to a Noteholder shall be given by
first class mail, postage prepaid, at the address of such Noteholder as shown in
the Note Register. Delivery shall occur only upon receipt or reported tender of
such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.

SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 4.6 Amendment.

(a) Any term or provision of this Agreement may be amended by VCI and the
Purchaser without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

(i) VCI or the Purchaser delivers an Opinion of Counsel to the Indenture Trustee
to the effect that such amendment will not materially and adversely affect the
interests of the Noteholders;

(ii) VCI or the Purchaser delivers an Officer’s Certificate of VCI or the
Purchaser, respectively, to the Indenture Trustee to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders; or

(iii) the Rating Agency Condition is satisfied with respect to such amendment
and VCI or the Purchaser notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment;

provided, that no amendment pursuant to this Section 4.6 shall be effective
which affects the rights, protections or duties of the Indenture Trustee or the
Owner Trustee without the prior written consent of such Person.

 

   -7-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

(b) This Agreement may also be amended from time to time by VCI and the
Purchaser, with the consent of the Holders of Notes evidencing not less than a
majority of the aggregate principal balance of the Outstanding Notes, for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or of modifying in any manner the rights of
the Noteholders. It will not be necessary for the consent of Noteholders to
approve the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

(c) Prior to the execution of any such amendment, VCI shall provide written
notification of the substance of such amendment to each Rating Agency; and
promptly after the execution of any such amendment or consent, VCI (i) shall
furnish a copy of such amendment or consent to each Rating Agency and the
Indenture Trustee and (ii) if this Agreement is amended in accordance with
clauses (i) or (ii) of Section 4.6(a), shall furnish a copy of such Opinion of
Counsel or Officer’s Certificate, as the case may be, to each of the Rating
Agencies.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.

SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, VCI, the Issuer or the Indenture Trustee in exercising any power or
right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Purchaser or
VCI in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by either party under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 4.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

   -8-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 4.11 Acknowledgment and Agreement. By execution below, VCI expressly
acknowledges and consents to the sale of the Purchased Assets and the assignment
of all rights of the Purchaser related thereto and under this Agreement by the
Purchaser to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant of a security interest in the Receivables and the other Purchased Assets
by the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit
of the Noteholders. In addition, VCI hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Purchaser under this Agreement
in the event that the Purchaser shall fail to exercise the same.

SECTION 4.12 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one year and one day after payment in full of all obligations of
each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.
This Section shall survive the termination of this Agreement.

SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

   -9-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought and maintained in
such courts and waives any objection that it may now or hereafter have to the
venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

[Remainder of Page Intentionally Left Blank]

 

   -10-    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

VW CREDIT, INC. By:  

/s/ William Horwath

Name:   William Horwath Title:   Treasurer By:  

/s/ Christian Dahlheim

Name:   Dr. Christian Dahlheim Title:   Executive Vice President & CFO
VOLKSWAGEN AUTO LEASE/LOAN UNDERWRITTEN FUNDING, LLC By:  

/s/ William Horwath

Name:   William Horwath Title:   President & Treasurer By:  

/s/ Kevin McDonald

Name:   Kevin McDonald Title:   Secretary

 

   S-1    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT

November 13, 2013

For value received, in accordance with the Purchase Agreement dated as of
November 13, 2013 (the “Agreement”), between VW Credit, Inc., a Delaware
corporation (“VCI”), and Volkswagen Auto Lease/Loan Underwritten Funding, LLC, a
Delaware limited liability company (the “Purchaser”), on the terms and subject
to the conditions set forth in the Agreement, VCI does hereby transfer, assign,
set over, sell and otherwise convey to the Purchaser on the Closing Date, all of
its right, title and interest in, to and under the Receivables set forth on the
schedule of Receivables delivered by VCI to the Purchaser on the date hereof
(such schedule, the “Schedule of Receivables”), the Collections after the
Cut-Off Date, the Receivable Files and the Related Security relating thereto,
which sale shall be effective as of the Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Purchaser of any obligation of the Originator to the Obligors,
the Dealers or any other Person in connection with the Receivables, or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

   A-1    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

VW CREDIT, INC. By:  

 

Name:   William Horwath Title:   Treasurer By:  

 

Name:   Dr. Christian Dahlheim Title:   Executive Vice President & CFO

 

   A-2    Purchase Agreement (VALET 2013-2)



--------------------------------------------------------------------------------

SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

(a) Characteristics of Receivables. Each Receivable:

 

  (i) has been fully and properly executed by the Obligor thereto;

 

  (ii) has either (A) been originated by a Dealer in the ordinary course of such
Dealer’s business to finance the retail sale by a Dealer of the related Financed
Vehicle and has been purchased by the Originator in the ordinary course of its
respective business or (B) has been originated or acquired directly by the
Originator in accordance with its customary practices;

 

  (iii) as of the Closing Date is secured by a first priority validly perfected
security interest in the Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions have been commenced that would result in a first
priority validly perfected security interest in the Financed Vehicle in favor of
the Originator, as secured party, which security interest, in either case, is
assignable and has been so assigned (x) by VCI to the Purchaser and (y) by the
Purchaser to the Issuer;

 

  (iv) contains customary and enforceable provisions such that the rights and
remedies of the holder thereof are adequate for realization against the
collateral of the benefits of the security;

 

  (v) provided, at origination, for level monthly payments which fully amortize
the initial Outstanding Principal Balance over the original term; provided, that
the amount of the first or last payment may be different but in no event more
than three times the level monthly payment;

 

  (vi) provides for interest at the Contract Rate specified in the Schedule of
Receivables; and

 

  (vii) was originated in the United States and denominated in Dollars.

 

(b) Individual Characteristics. Each Receivable has the following individual
characteristics as of the Cut-Off Date:

 

  (i) each Receivable is secured by a new or used automobile, minivan or sport
utility vehicle;

 

  (ii) each Receivable has an APR of no less than 0.00% and not more than
10.99%;

 

  (iii) each Receivable had an original term to maturity of not more than 72
months and not less than 12 months and each Receivable has a remaining term to
maturity, as of the Cut-Off Date, of 5 months or more;

 

 

   Schedule I-1    Schedule I to the Purchase Agreement       (VALET 2013-2)



--------------------------------------------------------------------------------

  (iv) each Receivable has an Outstanding Principal Balance as of the Cut-Off
Date of greater than or equal to $1,999.98;

 

  (v) no Receivable has a scheduled maturity date later than September 13, 2019;

 

  (vi) no Receivable was more than 30 days past due as of the Cut-Off Date;

 

  (vii) as of the Cut-off Date, no Receivable was noted in the records of VCI or
the Servicer as being the subject of any pending bankruptcy or insolvency
proceeding;

 

  (viii) no Receivable is subject to a force-placed Insurance Policy on the
related Financed Vehicle;

 

  (ix) each Receivable is a Simple Interest Receivable;

 

  (x) each of the Receivables were selected using selection procedures that were
not known or intended by VCI or the Servicer to be adverse to the Purchaser; and

 

  (xi) the Dealer of the Financed Vehicle has no participation in, or other
right to receive, any proceeds of such Receivable.

 

(c) Schedule of Receivables. The information with respect to a Receivable
transferred on the Closing Date set forth in the Schedule of Receivables was
true and correct in all material respects as of the Cut-Off Date.

 

(d) Compliance with Law. The Receivable complied at the time it was originated
or made, in all material respects with all requirements of applicable federal,
state and local laws, and regulations thereunder, including, to the extent
applicable, usury laws, the Federal Truth in Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act, the Federal Trade Commission
Act, the Fair Debt Collection Practices Act, the Fair Credit Billing Act, the
Magnuson-Moss Warranty Act, the Consumer Financial Protection Bureau’s
Regulations B and Z, the Servicemembers Civil Relief Act, state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

 

(e) Binding Obligation. The Receivable constitutes the legal, valid and binding
payment obligation in writing of the Obligor, enforceable in all respects by the
holder thereof in accordance with its terms, subject, as to enforcement, to
applicable bankruptcy, insolvency, reorganization, liquidation or other similar
laws and equitable principles relating to or affecting the enforcement of
creditors’ rights generally.

 

(f) Receivable in Force. The Receivable has not been satisfied, subordinated or
rescinded nor has the related Financed Vehicle been released from the lien
granted by the Receivable in whole or in part.

 

(g) No Waiver. As of the Cut-Off Date, no provision of a Receivable has been
waived.

 

   Schedule I-2    Schedule I to the Purchase Agreement       (VALET 2013-2)



--------------------------------------------------------------------------------

(h) No Default. Except for payment delinquencies continuing for a period of not
more than 30 days as of the Cut-Off Date, the records of the Servicer did not
disclose that any default, breach, violation or event permitting acceleration
under the terms of the Receivable existed as of the Cut-Off Date or that any
continuing condition that with notice or lapse of time, or both, would
constitute a default, breach, violation or event permitting acceleration under
the terms of the Receivable had arisen as of the Cut-Off Date.

 

(i) Insurance. The Receivable requires the Obligor thereunder to insure the
Financed Vehicle under a physical damage insurance policy.

 

(j) No Government Obligor. The Obligor on the Receivable is not the United
States of America or any state thereof or any local government, or any agency,
department, political subdivision or instrumentality of the United States of
America or any state thereof or any local government.

 

(k) Assignment. No Receivable has been originated in, or is subject to the laws
of, any jurisdiction under which the sale, transfer, assignment, conveyance or
pledge of such Receivable would be unlawful, void, or voidable. VCI has not
entered into any agreement with any Obligor that prohibits, restricts or
conditions the assignment of the related Receivable.

 

(l) Good Title. It is the intention of VCI that the sale, contribution,
transfer, assignment and conveyance herein contemplated constitute an absolute
sale, contribution, transfer, assignment and conveyance of the Receivables and
that the Receivables not be part of VCI’s estate in the event of the filing of a
bankruptcy petition by or against the Purchaser under any bankruptcy law. As of
the Closing Date, no Receivable has been sold, transferred, assigned, conveyed
or pledged to any Person other than pursuant to the Transaction Documents. As of
the Closing Date, and immediately prior to the sale and transfer herein
contemplated, VCI had good and marketable title to each Receivable free and
clear of all Liens (except any Lien which will be released prior to the sale and
transfer of such Receivable to the Purchaser), and, immediately upon the sale
and transfer thereof, the Purchaser will have good and marketable title to each
Receivable, free and clear of all Liens (other than Permitted Liens).

 

(m) Filings. All filings (including, without limitation, UCC filings) necessary
in any jurisdiction to give the Issuer a first priority, validly perfected
ownership interest in the Receivables (other than the Related Security with
respect thereto), to the extent that an ownership interest therein cannot be
perfected by the filing of a financing statement, and to give the Indenture
Trustee a first priority perfected security interest therein, will be made
within ten days of the Closing Date.

 

(n)

Priority. The Receivable is not pledged, assigned, sold, subject to a security
interest, or otherwise conveyed other than pursuant to the Transaction
Documents. VCI has not authorized the filing of and is not aware of any
financing statements against VCI or the Purchaser that include a description of
collateral covering the Receivable other than any financing statement relating
to security interests granted under the Transaction

 

   Schedule I-3    Schedule I to the Purchase Agreement       (VALET 2013-2)



--------------------------------------------------------------------------------

  Documents or that have been terminated. The Purchase Agreement creates a valid
and continuing security interest in the Receivable (other than the Related
Security with respect thereto) in favor of the Purchaser which security interest
is prior to all other Liens (other than Permitted Liens) and is enforceable as
such against all other creditors of and purchasers and assignees from the
Purchaser.

 

(o) Characterization of Receivables. Each Receivable constitutes either
“tangible chattel paper,” an “account,” a “promissory note,” or a “payment
intangible,” each as defined in the UCC.

 

(p) One Original. There is only one original executed copy of each Receivable in
existence. The Servicer (or its agent) has possession of such original. If such
original has been marked, then such original does not have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than to a party to the Transaction Documents.

 

(q) No Defenses. VCI has no knowledge either of any facts which would give rise
to any right of rescission, set-off, counterclaim or defense, or of the same
being asserted or threatened, with respect to any Receivable.

 

(r) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall have been
repossessed.

 

   Schedule I-4    Schedule I to the Purchase Agreement       (VALET 2013-2)



--------------------------------------------------------------------------------

SCHEDULE II

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Purchase Agreement, VCI hereby represents, warrants and covenants to the
Purchaser as follows on the Closing Date:

General

1. The Purchase Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Purchased Assets
in favor of the Purchaser, which security interest is prior to all other Liens,
and is enforceable as such as against creditors of and purchasers from VCI.

2. The Receivables constitute “tangible chattel paper,” “accounts,”
“instruments” or “general intangibles,” within the meaning of the UCC.

3. Immediately prior to the sale, assignment and transfer thereof pursuant to
this Agreement, each Receivable was secured by a first priority validly
perfected security interest in the related Financed Vehicle in favor of the
Originator, as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Originator, as secured
party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by VCI to the Purchaser, VCI owned and had good and marketable title
to such Receivable free and clear of any Lien and immediately after the sale,
transfer, assignment and conveyance of such Receivable to the Purchaser, the
Purchaser will have good and marketable title to such Receivable free and clear
of any Lien.

5. The Originator has received all consents and approvals to the sale of the
Receivables hereunder to the Purchaser required by the terms of the Receivables
that constitute instruments.

Perfection

6. VCI has caused or will have caused, within ten days after the effective date
of the Purchase Agreement, the filing of all appropriate financing statements in
the proper filing office in the appropriate jurisdictions under applicable law
in order to perfect the sale of the Receivables from VCI to the Purchaser, and
the security interest in the Receivables granted to the Purchaser hereunder; and
the Servicer, in its capacity as custodian, has in its possession the original
copies of such instruments or tangible chattel paper that constitute or evidence
the Receivables, and all financing statements referred to in this paragraph
contain a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser.”

 

   Schedule II-1    Schedule II to the Purchase Agreement       (VALET 2013-2)



--------------------------------------------------------------------------------

7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

 

  a. All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

 

  b. Such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee as pledgee of the Issuer; or

 

  c. The Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee as
pledgee of the Issuer.

Priority

8. VCI has not authorized the filing of, and is not aware of, any financing
statements against VCI that include a description of collateral covering the
Receivables other than any financing statement (i) relating to the security
interest granted to the Purchaser hereunder or (ii) that has been terminated.

9. VCI is not aware of any material judgment, ERISA or tax lien filings against
VCI.

10. None of the instruments or tangible chattel paper that constitutes or
evidences the Receivables has any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than the
Purchaser, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

11. Notwithstanding any other provision of the Purchase Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule II shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.

No Waiver

12. VCI shall provide the Rating Agencies with prompt written notice of any
material breach of the perfection representations, warranties and covenants
contained in this Schedule II, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.

 

   Schedule II-2    Schedule II to the Purchase Agreement       (VALET 2013-2)